Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,865,312.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the same perfluoropolyether silanes with the same formulas and articles prepared from the silanes.  It is clear that all the elements of the application claims are to be found in patent claims (as the application claims fully encompasses patent claims).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific, i.e. the molecular weight of the perfluoropolyether silane.  Therefore, the application claims are anticipated by the claims of the patent and are not patentably distinct from claims 1-34 of the patent. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0118502 to Mitsuhashi et al. (Cited on IDS) in view of U.S. Patent Pub. No. 2009/0143544 to Yamane et al. and U.S. Patent Pub. No. 2008/0050600 to Fan et al.
As to claims 1-25 and 27, Mitsuhashi discloses polyfluoroether silane surface treating agents of the following formulas:

    PNG
    media_image1.png
    561
    415
    media_image1.png
    Greyscale

With values of subscripts that overlap the claimed values.  With regards to the content of low molecular weight compounds of less than 9.0 mol%.  Mitsuhashi discloses number average molecular weights that range from 7000 to 10,000 (0056) and teaches when the number average molecular weight of too low, high friction durability cannot be obtained, and when it is too high, a method of applying the compound on the base material is limited (0056).
Yamane also discloses perfluoropolyether silanes for surface treatment applications wherein the molecular weight ranges from 4,000 to 10,000.  Yamane discloses that copolymers with molecular weights lower than 4,000 fail to form a cured coating having satisfactory water- and oil-repellency and with molecular weights greater than 10,000 fail to form a cured coating having satisfactory adhesion strength (0029).  Further, the reduction of low molecular weight compounds that would adversely affect the water- and oil-repellency of surface treating agents was known at the time of filing.  This is supported by Fan et al. (0057-0058). 
Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art to reduce the content of low molecular weight perfluoropolyether silane compounds to levels as low as 9 or 5 mol% (not more than 5% by weight as taught in Fan) in order to maintain satisfactory water- and oil-repellency and cured coating having satisfactory adhesion strength as taught in Yamane (0029).  Further, the compositions without the low molecular weight compounds provide beneficial environmental properties and improved processability in further reaction steps (0057, Fan).
As to claim 26, Mitsuhashi discloses diluting the surface treating agents with solvents (0103).
As to claims 28-29, Mitsuhashi discloses the surface treating agents are suitable for vacuum deposition (0101) in the form of pellets (0104).
As to claims 30-34, Mitsuhashi discloses articles comprising a base material of glass or sapphire glass including crystal and quartz glass and a layer formed on the surface of base material comprising the surface treating agent to form displays (0116).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/             Primary Examiner, Art Unit 1763